On	behalf of the
Government of the Republic of Angola, allow me to congratulate Mr. Miroslav Lajcak on having been elected to preside over the General Assembly at its seventy-second session and to assure him of Angola’s full support in the fulfilment of his mission, so that he may successfully provide us with the leadership we need at this time.
I also congratulate Mr. Peter Thomson, President of the Assembly at its seventy-first session, on the capable manner in which he conducted the work of the previous session; and Mr. Antonio Guterres on his appointment to the post of Secretary-General. Allow me to wish Mr. Guterres every success in his mandate and assure him of the full support and cooperation of Angola.
As has been reiterated several times in this forum, peace and security are fundamental premises for stability, sustainable development, democracy and the promotion of and respect for human rights. The theme chosen for this session — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — is timely and compels us to collectively reflect on the actions of the United Nations to solve the main problems affecting humankind.
We need an Organization capable of promoting international peace and security by acting swiftly to prevent potential conflict situations, improving the global strategy to combat international terrorism, and placing economic and social development issues at the centre of its action. In this context, we appreciate the relevance of the four axes defined in the agenda of this session, namely, the prevention and mediation of conflicts to achieve sustainable peace, the promotion of human rights, the implementation of the 2030 Agenda for Sustainable Development, and the Paris Agreement on Climate Change.
We reiterate Angola’s support for the Secretary- General’s proposals for reforms with a view to revitalizing and rationalizing the resources of the Organization. The United Nations should act as the first instance in the promotion of peace diplomacy at the global level.
We also reiterate the need to reform the Security Council in order to have it reflect the reality of the contemporary world. Its current composition is outdated and needs to be urgently reformed. In line with the African position represented in the Ezulwini Consensus, Angola reiterates the need to increase the number of permanent members to ensure a fair geographical balance. It is unfair that the African continent, which accounts for almost 40 per cent of the States Members of the United Nations, is not represented among the permanent members in the main organ in charge of maintaining peace and security in the world.
Angola underlines the importance of multilateralism in solving global problems, in accordance with the logic of shared responsibility and benefits, in recognition of the legitimate interests of all and in concertation towards realistic solutions. Angola’s attachment to multilateralism is strongly emphasized in its role in solving problems that threaten peace and security on the African continent, particularly in the Great Lakes region.
In the context of the International Conference on the Great Lakes Region, Angola has been leading diplomatic efforts, with its regional and international partners, to find a lasting political solution capable of guaranteeing security, stability, economic and social development, and democracy for the countries and peoples of the region. This joint engagement has allowed for a substantial reduction of tensions in the region, with notable advances such as the continuation of the inter-Burundi dialogue, encouraging signs in the resolution of the political crisis in the Democratic Republic of the Congo, and positive developments in the peace process in the Central African Republic, which have made it possible to hold elections in the country leading to the normalization of its institutions.
Despite these advances, we still have a long way to go on the path towards fully stabilizing that part of our continent, and the parties involved carry the main responsibility for ending the violence, respecting the human rights and fundamental freedoms of the citizens of their respective countries, and building their national political institutions. In this context, they must demonstrate through action their commitment to and engagement with peace agreements and other political platforms either negotiated directly or sponsored by regional institutions and the international community.
The international community’s collective action under the auspices of the United Nations should also cover the fight against terrorism. In this fight, a significant part of our effort should be directed at combating the causes of terrorism and violent extremism, which reside, inter alia, in the social crises in and the institutional fragility of many States. The case of Libya is a blatant example of this reality.
The African continent has been at the forefront of the fight against terrorism, which has killed innocent civilians, caused extensive damage to property and destroyed the way of life of many of its countries. Angola fully supports the efforts of the African Union, with the assistance of its international partners, to confront the scourge of terrorism.
Two years ago, we adopted the 2030 Agenda for Sustainable Development — an important instrument to guide the development strategies of our States. We hope that its implementation over the next 13 years will substantially reduce the major social deficiencies affecting developing nations in particular. The economic and financial difficulties affecting most countries have had a negative impact on the mobilization of financial resources for the implementation of the 2030 Agenda, especially among the poorest, most vulnerable countries with limited internal resources. International efforts aimed at securing critical financial resources should be guided by the Addis Ababa Action Agenda on Financing for Development, adopted in 2015.
The Republic of Angola, which is now beginning a new cycle in its life as a nation, is strongly engaged in achieving the 17 Sustainable Development Goals, despite an adverse global economic environment. To that end, Angola has launched its national development plan, aimed at rehabilitating and modernizing economic and social infrastructure, promoting public and private investment, and enhancing training, qualification and the adequate management of human resources.
The world is moving towards consensus in recognizing the urgency of combating climate change. To this end, the Paris Agreement on Climate Change is extremely important in the development of enabling tools for protecting the right to development and strengthening resilience in developing countries. Angola views the Agreement as a historic commitmentand an encouragement to contain global warming and to reduce greenhouse gas emissions. The urgent need for the world to advance the implementation of the Paris Agreement has been dramatically highlighted by the recent climate-related disasters in various parts of the world. Angola joins in solidarity with the victims in the Caribbean, Mexico, the United States and other parts of the world.
In order to address this and other challenges facing the international community, Angola will continue to be a safe and responsible partner of the United Nations and contribute to the implementation of its agenda in an engaged manner. We are increasingly able and fit to play a decisive role in restoring peace and security, particularly in Africa, as well as in furthering its economic development. To that end, Angola has remained stable, and the pacification of the country has definitely been achieved.
The Republic of Angola recently held its third general elections in peacetime, in a climate of tranquillity, respect for differences and great civility, demonstrating the stability prevailing in the country and that the gradual consolidation of democracy is a fact. The priorities of the new Government will focus on economic development with particular attention on combating poverty, reducing inequalities, combating unemployment, and improving governance insufficiencies and development indicators as a sine qua non for building a prosperous and democratic society.
Regrettably, peace is still not prevalent in many regions. Concerning Guinea-Bissau, a country linked to Angola by historical and brotherly ties, we remain confident and expectant regarding the resolution of the political impasse. In this regard, we strongly support the efforts of all the Guinean, regional and international political and social actors, including the Economic Community of West African States, the African Union, the United Nations, the European Union and the Community of Portuguese-speaking Countries.
The issue of Western Sahara continues to merit the due attention of the United Nations to ensure the effective implementation of the relevant Security Council and African Union resolutions. Angola encourages the main parties involved to continue the dialogue in order to resolve the dispute, which has lasted too long.
In the Middle East, we are concerned about the impasse in the Israeli-Palestinian peace process.
Angola argues that the solution lies in the acceptance and existence of two States, living side by side in peace and security.
The tension we are now witnessing in the Korean peninsula poses a very serious threat to international peace and security. Angola joins the voices advocating for a diplomatic solution and compliance with international non-proliferation instruments. The peoples of the region deserve to live in peace and not haunted by the spectre of a conflict whose effects would be devastating and unacceptable to the human conscience.
Angola promptly welcomed the steps taken to normalize relations between the Republic of Cuba and the United States of America, which will benefit the two peoples. The complete lifting of the economic, commercial and financial embargo would contribute significantly to easing tensions between the two countries and would eliminate one of the last remnants of the Cold War. This would also bring about a more stable and peaceful environment for development in the Latin American region. This unilateral measure — the embargo — limits the Cuban people’s enjoyment of development, and its extraterritorial effects violate the principles and norms of international law.
The promotion and protection of human rights have always been at the forefront of Angola’s foreign priorities, as evidenced by the fact that it is a party to the main international human rights instruments and maintains an exemplary cooperation and ongoing dialogue with United Nations human rights mechanisms. It is in this context that Angola is a candidate for a seat on the Human Rights Council in the elections that will take place in October 2017. We look forward to participating actively in and contributing to the protection of human rights in the regions and countries most affected by violations of these rights. In this regard, we would highly appreciate the support of the members of the Assembly for our candidacy.
I would like to conclude by urging Member States to renew their confidence in the United Nations and strengthen international dialogue as a key element of a culture of peace, respect for differences among peoples, conflict prevention and the foundations of progress and development, to which all the peoples of the world have the right and are entitled.
